Exhibit 99.1 Company Contact Dave Faulkner Cimetrix, Incorporated Phone: (801) 256-6500 Fax: (801) 256-6510 dave.faulkner@cimetrix.com Cimetrix Announces 2009 Fourth Quarter and Year-End Financial Results Second Consecutive Quarter of Profitability as Industry Begins to Recover SALT LAKE CITY, UT — March 29, 2010 — Cimetrix, Incorporated (OTC BB: CMXX, www.cimetrix.com), a leading provider of factory automation and equipment control software solutions for the global semiconductor, photovoltaic, and electronics industries, will report financial results for the fourth quarter and year ended December 31, 2009 on Wednesday, March 31, 2010. For the fourth quarter of 2009: · Net income for the fourth quarter was $30,000, up $28,000 from the third quarter 2009 net income of $2,000, and up $643,000 from the fourth quarter 2008 net loss of $613,000. · New software license revenue increased 99% year-over-year and 26% quarter-over-quarter. Total software revenues were up 47% from $458,000 in the same period last year to $675,000. · Total revenues were $808,000, compared with third quarter revenues of $778,000 and fourth quarter 2008 revenues of $784,000. For the full year 2009: · Total revenues for 2009 decreased 25% year-over-year to $3,111,000 from $4,143,000. · The Company reported a net loss of $476,000, or ($0.01) per basic and diluted share in 2009, compared to a net loss of $1,744,000, or ($0.05) per basic and diluted share in 2008. Bob Reback, president and CEO, stated, “Worldwide spending on semiconductor capital equipment decreased dramatically in the first quarter of 2009. Although each subsequent quarter saw an incremental increase, the year ended with the semiconductor capital equipment market down 43% from the prior year, making it a very difficult period for our primary customers.” “However, Cimetrix was able to aggressively adjust our organization and cost structure enabling us to finish the year with two consecutive profitable quarters” continued Mr. Reback. “In addition, we saw a significant increase in business from the growing photovoltaic (PV) market.” He added, “By working closely with our worldwide customer base, we were able to accurately forecast software license revenue levels and make the appropriate adjustments to return to profitability by the middle of the year. We thank our key shareholders and employees for their support during this difficult period and look forward to continuing profitable operations going forward.” Highlights · Cimetrix Continues Trend of Profitable Growth. Benefiting from the recovery in the worldwide capital equipment markets, Cimetrix posted its second consecutive profitable quarter in 2009. The Company credits this trend to its stringent cost-cutting initiatives and aggressive pursuit of new business opportunities throughout the year. · Cimetrix Demonstrates 450mm Tool Control. Several key industry IC Makers along with ISMI (International SEMATECH Manufacturing Initiative) have begun working on the adoption of 450mm wafer usage. Rorze, a leading robot and platform supplier, and Cimetrix cooperated together to exhibit a fully functional 450mm vacuum platform at SEMICON Japan 2009. The Cimetrix CIMControlFramework™ software, a .NET tool control framework for OEMs, was used to control the platform. Cimetrix expects the shift from 300mm to 450mm wafers will require increased data usage and new tool control software implementations which will expand opportunities for the Company’s software and services. · Growing Success in the Solar Photovoltaic Market. The solar cell (photovoltaic) manufacturing community has begun to adopt industry-wide PV equipment communications standards in an effort to improve efficiencies. Positioned as the industry leader in SEMI standards-based software products, Cimetrix has been a part of this standard development. The Company had seven new PV design wins in 2009 and expects to see sustained growth in this market as the new standard continues to be adopted. Outlook for 2010 Industry analysts expect the worldwide semiconductor capital equipment spending to increase 45% in 2010. In addition, the solar photovoltaic manufacturing industry is projected to have solid year-over-year growth; yet, this is highly dependent on government incentives. If these forecasts are accurate, Cimetrix should experience increased software license revenue from its customer base that has already integrated Cimetrix software into its equipment. However, the Company is taking a cautious approach while planning for profitable growth in 2010. About Cimetrix Incorporated Cimetrix designs, develops, markets, and supports factory automation and equipment control software for the global semiconductor, photovoltaic, and electronics industries. A leading participant in SEMI® standards development, Cimetrix’s connectivity software allows for quick implementation of the SECS/GEM, GEM300 and EDA standards. The Company’s products can be found on virtually every tool type in nearly every semiconductor 300mm factory worldwide. Key products include: § CIMControlFramework § CIMConnect™ § CIM300™ § CIMPortal™ Cimetrix is an active member of Semiconductor Equipment and Materials International (SEMI), the International SEMATECH Manufacturing Initiative (ISMI) as well as the PV Group. For more information, please visit www.cimetrix.com. Safe Harbor Statement: The matters discussed in this news release include forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Statements about the Company’s prospects for future growth and results of operations are forward-looking statements. The comments made by the Company's senior management in regards to future revenue and results are based on current expectations and involve risks and uncertainties that may adversely affect expected results including but not limited to decisions with respect to capital expenditures by semiconductor chip manufacturers, general economic conditions in the semiconductor and photovoltaic markets, continued governmental incentives for photovoltaic initiatives, market acceptance of the Company’s products, the ability of the Company to control its costs associated with providing products and services, the mix between products and services (which generally have higher associated costs of revenue) provided by the Company, the competitive position of the Company and its products, which include CODE, CIMConnect, CIM300 and CIMPortal product families, the success ofthe Company’s customers in selling and installing tools, unforeseen issues arising from the potential switch from 300mm to 450 mm wafers by the semiconductor industry, technological changes and improvements, and other risks discussed more fully in filings by the Company with the Securities and Exchange Commission.Many of these factors are beyond the control of the Company.Reference is made to the Company's most recent filings on Forms 10-K and 10-Q, which further detail such risk factors. # # # 3 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Balance Sheets December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash - Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of notes payable and capital lease obligations Total current liabilities Long-term liabilities: Notes payable – related parties, net Long-term portion of notes payable and capital lease obligations Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Common stock; $.0001 par value, 100,000,000 shares authorized, 46,861,198 and 33,568,057 shares issued, respectively Additional paid-in capital Treasury stock, at cost ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) $ $ See accompanying notes to consolidated financial statements 4 CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31 Revenues: New software licenses Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income (loss) from operations Other income (expenses): Interest and other income - - - Interest expense Gain (loss) on sale of assets Loss on impairment of assets - - Gain on payment of compensation with equity instruments - - Total other income (expenses), net Income (loss) before income taxes Provision for income taxes - Net income (loss) Income (loss) per common share: Basic and diluted Weighted average number of sharesoutstanding Basic and diluted See accompanying notes to consolidated condensed financial statements 5
